     1:21-cv-01507-BHH      Date Filed 05/24/21    Entry Number 9   Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

 Aron Salmeri,                           )        C/A No.: 1:21-1507-BHH-SVH
                                         )
                     Plaintiff,          )
                                         )
       vs.                               )           ORDER AND NOTICE
                                         )
 Deputy Jones III,                       )
                                         )
                     Defendant.          )
                                         )

      Aron Salmeri (“Plaintiff”), proceeding pro se and in forma pauperis, filed

this complaint against Deputy Jones III (“Defendant”) alleging violations of his

constitutional rights. Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and

Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to review

such complaints for relief and submit findings and recommendations to the

district judge.

I.    Factual and Procedural Background

      In the space on the form complaint asking the facts of the underlying

claims, Plaintiff states “Please see attached IV D.” [ECF No. 1 at 4]. While

Plaintiff attached a document labeled “Attachment VI Relief,” it does not

address the facts of his claim. Plaintiff states Defendant’s actions caused him

emotional distress, mental anguish, and ridicule from other detainees who tell

him to “take a bath.” Id. at 5. He seeks injunctive and monetary relief. Id.
      1:21-cv-01507-BHH   Date Filed 05/24/21   Entry Number 9   Page 2 of 4




II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

                                       2
     1:21-cv-01507-BHH     Date Filed 05/24/21   Entry Number 9    Page 3 of 4




a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

      Plaintiff has failed to meet the minimal standards for the filing of a

complaint. A civil action is commenced by filing a complaint with the court.

Fed. R. Civ. P. 3. Pursuant to Fed. R. Civ. P. 8(a)(2), a pleading that states a

claim for relief must contain a short and plain statement of the claim showing

that the pleader is entitled to relief. Plaintiff has failed to provide any factual

allegations showing he is entitled to relief. For the foregoing reasons, Plaintiff’s




                                        3
     1:21-cv-01507-BHH     Date Filed 05/24/21   Entry Number 9   Page 4 of 4




complaint is subject to summary dismissal for failure to meet the minimal

requirements for the filing of a complaint.

                   NOTICE CONCERNING AMENDMENT

      Although Plaintiff has failed to allege sufficient facts to support a claim,

he may be able to cure deficiencies in his complaint through amendment. See

Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619 (4th Cir. 2015). Plaintiff

may file an amended complaint by June 14, 2021, along with any appropriate

service documents. Plaintiff is reminded an amended complaint replaces the

original complaint and should be complete in itself. See Young v. City of Mount

Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended

pleading ordinarily supersedes the original and renders it of no legal effect.”)

(citation and internal quotation marks omitted). If Plaintiff files an amended

complaint, the undersigned will conduct screening of the amended complaint

pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint

or fails to cure the deficiencies identified above, the undersigned will

recommend to the district judge that the claims be dismissed without leave for

further amendment.

      IT IS SO ORDERED.


May 24, 2021                                  Shiva V. Hodges
Columbia, South Carolina                      United States Magistrate Judge




                                       4
